 

 

Case 2:19-cr-01832 Document1 Filed on 09/22/19 in TXSD Page.1 Mates Cours
Southern ates of Texas

| SEP ? 2 2019
UNITED STATES DISTRICT COURT sand Brady, Ceot Cot
SOUTHERN DISTRICT OF TEXAS

UNITED STATES OF AMERICA
Vs. CRIMINAL COMPLAINT
Sebastian Isaiah Huape
Jazmyn Renae Vaiz
Janyssa Rhea Vaiz Case Number: 2:19mj3688

|, the undersigned complainant state that the following is true and correct to the best of my

 

knowledge and belief. On or about September 20, 2019 in Brooks County, in the
(Date)
Southern District of Texas, defendant, Sebastian Isaiah Huape

Jazmyn Renae Vaiz
Janyssa Rhea Vaiz

each aiding, abetting and assisting one another, did knowingly or in a reckless disregard of the fact that an alien had
come to, entered, or remained in the United States in violation of law, transport, or move or attempt to transport or
move such alien within the United States by means of transportation or otherwise, in furtherance of such violation of
law

 

 

in violation of Title 8 United States Code, Section(s) ‘4324
| further state that | am a(n) Border Patrol Agent and that this complaint is based on the
Official Title :

following facts:

See Attached Affidavit of U.S. Border Patrol Agent Adam S. Nichols

Continued on the attached sheet and made a part of this complaint: [xX ]ves [no

LEZ

Signature of Complainant
Submitted by reliable electronic means, sworn to, signature Adam §. Nichols
attested telephonicaily per Fed.R.Crim.P.4.1, and probable cause Printed Name of Complainant
found on the:

 

September 22,2019 4 4n.qdeam at Corpus Christi, Texas

Date City and State
Signature of Huse Oe

 

   
  

B. Janice Ellington U.S. Magistrate Judge
Name and Title of Judicial Officer

 
 

 

Case 2:19-cr-01832 Document1 Filed on 09/22/19 in TXSD Page 2 of 3

AFFIDAVIT

The information contained in this report/affidavit is based upon my personal participation in the
investigation, which included, but is not limited to information relayed to me by other agents and
officers participating in the investigation.

FACTS/DETAILS:

On September 20, 2019, at approximately 05:00 p.m., a Ford Explorer approached the primary
inspection lane of the United States Border Patrol Immigration Checkpoint near Falfurrias,
Texas. As the vehicle approached the location of the primary agent, he observed two occupants
and a small child in the vehicle. The primary agent greeted the driver, later identified as
Sebastian Isaiah HUAPE, and asked if he was a United States citizen. HUAPE replied “Yes.”
The primary agent then asked the passenger, later identified as Jazmyn Renae VAIZ, if she was a
United States citizen. Jazmyn VAIZ replied “Yes.” At this time the primary agent was notified
by the canine handler that his service canine was alerting to the vehicle. The primary agent
referred the vehicle to secondary inspection due to the canine alert.

During the secondary inspection, the vehicle was searched and three individuals were discovered
concealed in the rear compartment of the vehicle. The three concealed individuals, later
identified as Carmen GARCIA-Barradas, Silviano RETANA-Cruz, and Fidencio RETANA-
Sanchez, admitted to being citizens of Mexico illegally present in the United States. All subjects
in the vehicle were placed under arrest and escorted into the checkpoint for further processing.

At the time of the immigration inspection on the individuals a Dodge Charger parked in the
secondary inspection area. The driver of the Charger, Janyssa Rhea VAIZ, was questioned as to
her purpose for parking in the secondary inspection area. Janyssa VAIZ stated she was the
mother of the child in the back seat of the Ford Explorer. Janyssa VAIZ was escorted into the
checkpoint for further questioning.

MIRANDA RIGHTS WARNING;

All subjects were advised of their rights in their preferred language and signed accordingly that
they understood their rights. All subjects were willing to make a statement without an attorney
present.

PRINCIPAL STATEMENT (Sebastian Isaiah HUAPE)

HUAPE stated a friend asked him if he wanted to make $1,500. HUAPE stated he was offered a
job driving a truck with people in it to San Marcos, Texas. HUAPE stated he traveled to
McAllen, Texas together with Jazmyn VAIZ, Janyssa VAIZ, and Janyssa’s two year old son.
HUAPE stated when they arrived to pick up the vehicle, they were told to take Janyssa’s son in
the Explorer because it would look less suspicious when they arrived at the checkpoint. HUAPE
stated that Janyssa VAIZ followed them in the Charger to make sure they were safe while
transporting the aliens. HUAPE stated he was given $300 up front and would receive $1,500
when they arrived in San Marcos. HUAPE stated he would give Jazmyn VAIZ $500 for going
with him,

Page 1 of 2

 

 
 

 

 

 

Case 2:19-cr-01832 Document1 Filed on 09/22/19 in TXSD Page 3 of 3

CO-PRINICPAL STATEMENT (Jazmyn Renae VAIZ)

Jazmyn VAIZ stated HUAPE met a woman who offered him a job to make easy money. Jazmyn
VAIZ stated HUAPE was in contact with the. woman and made smuggling arrangements, Jazmyn
VAIZ stated HUAPE invited her and Janyssa VAIZ to go pick up a vehicle loaded with illegal
aliens. Jazmyn VAIZ stated they met a man in a Family Dollar parking lot who gave them $100
and would pay them $400 once they made it to San Marcos, Texas. Jazmyn VAIZ stated that she,
HUAPE and Janyssa VAIZ knew illegal aliens were concealed in the back of the Ford Explorer.

CO-PRINICPAL STATEMENT (Janyssa Rhea VAIZ)

Janyssa VAIZ stated she traveled from Corpus Christi, Texas to Edinburg, Texas with her sister,
Jazmyn VAIZ, and a friend, Sebastian HUAPE. Janyssa VAIZ stated met an unknown man at a
dollar store in Edinburg, Texas to pick up the Ford Explorer. Janyssa VAIZ stated after picking
up the vehicle they began driving back to Corpus Christi. Janyssa VAIZ stated she was following
the Explorer when she noticed the vehicle was being sent to secondary inspection. Janyssa VAIZ,
stated it was at this time she turned around and returned to the checkpoint because her son was in
the Explorer.

MATERIAL WITNESS STATEMENT (Carmen GARCIA-Barradas)

GARCIA stated she crossed the Rio Grande River near Matamoros, Mexico. GARCIA stated
when she crossed the river she was picked up by a Sports Utility Vehicle. GARCIA stated she
was then loaded into the trunk area of the vehicle. GARCIA stated it was at this time she noticed
another male individual in the trunk area of the vehicle. GARCIA stated she was told not to
move shortly before arriving at the checkpoint.

DISPOSITION:

The facts of this case were presented to Assistant United States Attorney Sara Popejoy who
accepted Sebastian Isaiah HUAPE, Jazmyn VAIZ, and Janyssa VAIZ for prosecution of 8 USC
1324, Alien Smuggling. Carmen GARCIA-Barradas will be held as a material witness.

 

 

Adam S, Nichols

Border Patrol Agent
Submitted by reliable electronic means, sworn to, signature
attested telephonically per Fed.R.Crim.P.4.1, and probable

 

Page 2 of 2

 
